DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-19 are pending.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  the word “Formula” in each instance in claims 1-2, 8-13 and 19 should be lowercase.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 9,200,175 B2).
Regarding claim 1, Chang discloses a hardcoat surface layer comprises the reaction product of at least one mono-terminated (per)fluoropolyether (meth)acryl compound (a fluorine-1 represents a hydrogen or an alkyl group having 1 carbon atom; R2 represents a group having at least one fluorine atom; and L1 represents a divalent linking group of –(C=O)O- of the instant claims)) and at least one monomer or oligomer having at least two (meth)acryl groups ( a repeating unit derived from a monomer having at least two polymerizable groups) (C1/L42-54).  The amount of the monomer or oligomer having at least two polymerizable groups is at least 20 wt% (C5/L8-25).  The surface layer contains optional adjuvants (C9/L12-20).  Therefore, the content of the fluorine-containing copolymer is well above 15% by mass or more with respect to a total solid content in the composition.
Regarding claim 2, Chang discloses a wide variety of (meth)acryl monomers and/or oligomers having at least two (meth)acryl groups (C4/L18-63).  Preferred (meth)acryl compounds are tripropyleneglycol diacrylate, trimethylolpropane triacrylate, pentaerythritol triacrylate, dipentaerythritol pentaacrylate, trimethylolpropane triacrylate, or ethoxylated (4) pentaerythritol triacrylate (C4/L64-C5/L7).  (For each of these monomers, they meet the limitations of formula (II), R3 represents a hydrogen or an alkyl group having 1 carbon atom; L2 represents a divalent linking group comprising –(C=O)O-; R4 represents a single bond or a (k+1) valent linking group; k is 1 to 4; L3 represents a single bond or a divalent linking group; P1 represents a (meth)acryloyl group).
Regarding claims 5-6, Chang discloses the total amount of non-fluorinated (meth)acrylate monomer or oligomer having at least two (meth)acryl groups comprise at least 50 wt% of the coating composition (C5/L8-25).
Regarding claims 11-12 and 14, Chang discloses other reactive ingredients may be added such as polymerizable (meth)acryl compounds with perfluoroalkyl moieties, such as 
Regarding claim 15, Chang discloses the protective film or coating may be used for optical displays (C1/L19-24).

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 9,200,175 B2).
Regarding claim 19, Chang discloses a hardcoat surface layer comprises the reaction product of at least one mono-terminated (per)fluoropolyether (meth)acryl compound (a fluorine-containing monomer represented by formula (I) wherein R1 represents a hydrogen or an alkyl group having 1 carbon atom; R2 represents a group having at least one fluorine atom; and L1 represents a divalent linking group of –(C=O)O- of the instant claims)) and at least one monomer or oligomer having at least two (meth)acryl groups ( a repeating unit derived from a monomer having at least two polymerizable groups) (C1/L42-54).  The amount of the monomer or oligomer having at least two polymerizable groups is at least 20 wt% (C5/L8-25).  The surface layer contains optional adjuvants (C9/L12-20).  Therefore, the content of the fluorine-containing copolymer is well above 15% by mass or more with respect to a total solid content in the composition.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 9,200,175 B2) as applied to claim 15 above in view of Nishiura (WO 2005/111124 A1).
Regarding claims 16-17, Chang discloses a tie layer or primer can be applied to the substrate and/or hardcoat layer to increase the interlayer adhesion (C9/L36-41).
	However, Chang does not disclose a polarizing plate.  Nishiura teaches a polarizing plate comprising a polarizer and two transparent protective films disposed on both sides of the polarizer wherein a polyvinyl alcohol-based adhesive for laminating the treated surface of protective film to the polarizer (P49-50).  Nishiura further teaches a low refractive index layer comprising fluorine-containing copolymer comprising partial or complete fluorinated alkyl ester derivatives (P54-55).  The antireflection layer is obtained by stacking at least a light scattering layer and a low refractive index layer in this order on the protective layer (P53).  Chang and Nishiura are analogous art concerned with similar technical difficulty, namely optical films prepared from fluorinated alkyl ester derivatives.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the optical film per the teachings of Change in a polarizing plate as per the teachings of Nishiura, and the motivation to do so would have been as Nishiura suggests such polymers are useful as low refractive index layers (P54-P55).  
	Regarding claim 18, Nishiura discloses a liquid crystal display device (P1).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Destarac (US 2006/0106178 A1).
Regarding claims 1 and 5, Destarac discloses a microgel comprising the radical polymerization of a composition containing at least one monoethylenically-unsaturated monomer and at least one multiethylenically-unsaturated monomer (a repeating unit derived from a monomer having at least two polymerizable groups) (Abstract, [0022-0026]).  The monoethylenically-unsaturated monomers include (meth)acrylic esters of fluorinated C1-C12 alcohols [0043].  The molar fraction of polyethylenically unsaturated monomers with respect to the monoethylenically unsaturated monomers is between 0.001 and 1 [0058].  At higher molar 
Regarding claim 2, Destarac discloses  polyethylenically unsaturated monomers including di(meth)acrylates, triacrylates, bis(meth)acrylamides and divinyl compounds [0054].  Preference is given to N,N’-methylenebisacrylamide, divinylbenzene, ethylene glycol diacrylate or trimethylolpropane triacrylate [0055].
Regarding claims 3-4, Destarac discloses first generation polymers as shown in Example 1.4 wherein Mw 155,877 (Ip=Mw/Mn); Example 1.8, Mw= 153,544; Example 1.10, Mw=24,700; Example 1.12, 43,499; Example 2.1, Mw=29,120 and second generation polymers as shown in Example 2.2, Mw =107,010 and Example 2.3, Mw= 126,360.
Regarding claims 6-7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the amount of the polyethylenically unsaturated monomer in order to adjust the properties of the microgel [0142].
Regarding claims 8-10, Destarac discloses the ethylenically unsaturated monomers includes monomers comprising at least one borate functional group, for example, acryloylbenzeneboronic acid, methacryloylbenzene boronic acid, 4-vinylbenzene-boronic acid, 3-acrylamidophenylboronic acid or 3-methacrylaminophenylboronic acid, alone or as mixtures [0039]. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Destarac (US 2006/0106178 A1) as applied to claims 1-3 above in view of Akimoto (US 2013/0337161 A1).
Regarding claims 11-13,  Destarac discloses a composition as shown above in claims 1-3.  The polymers are prepared by atom transfer radical polymerization (ATRP) [0113].  
	However, Destarac does not limit the esters of acrylic acid and of methacrylic acid with fluorinated C1-C12 alcohols meet the limitations of formula (III) of the instant claims.  Akimoto et al. teaches monomers polymerizable by ATRP including 1H, 1H, 2H, 2H-heptadecafluorodecyl (meth)acrylate (meets the limitations of formula (III) of the instant claims wherein R1 is hydrogen; ma = 2; na= 7; X is F) or 1H, 1H, 7H,-dodecafluoropentyl methacrylate (meets the limitations of formula (III) of the instant claims wherein R1 is methyl; ma=1; na=5; X is H)  [0138-0139].  Destarac and Akimoto are analogous art concerned with the same field of endeavor, namely coating compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 1H, 1H, 2H, 2H-heptadecafluorodecyl (meth)acrylate or 1H, 1H, 7H,-dodecafluoropentyl methacrylate, and the motivation to do so would have been as Akimoto suggests providing refractive index control or water repellency/oil repellency [0140].  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Destarac (US 2006/0106178 A1).
Regarding claim 19, Destarac discloses a microgel comprising the radical polymerization of a composition containing at least one monoethylenically-unsaturated monomer and at least one multiethylenically-unsaturated monomer (a repeating unit derived from a 1-C12 alcohols [0043].  The molar fraction of polyethylenically unsaturated monomers with respect to the monoethylenically unsaturated monomers is between 0.001 and 1 [0058].  At higher molar ratios, the polyethylenically unsaturated monomer is at most 50 mol%.  Therefore, the content of the repeating unit derived from a monomer having at least two polymerizable groups would overlap 3 mass% or more with respect to a total mass of the fluorine-containing polymer.  The types and amounts of polyethylenically unsaturated monomers employed vary according to the specific final application for which the random microgel is intended [0057].  The compositions are prepared by bulk, solution, emulsion, dispersion or suspension polymerization [0138].  It would have been obvious to one of ordinary skill in the art to adjust the amount of the polyethylenically unsaturated monomer in order to adjust the properties of the microgel [0142].

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP WO 2012074076 A1 teaches a fluorine-containing highly branched polymer and photosensitive composition.
Cunningham (WO 92/21492 A1) teaches a glass article comprising a reactive coating composition.
Sugimoto (US 2015/0361238 A1) teaches a thermoplastic resin foam comprising a fluorine-containing highly branched polymer.
Tamura (US 2014/0308503 A1) teaches a reactive fluorine-containing highly branched polymer.

JP 2016-167417 A teaches a packaging material for protective coatings.
Haraguchi (US 2012/0135206 A1) teaches a fluorine-containing highly branched polymer.
Fukagawa (US 11,078,314 B2) teaches fluorine-containing copolymer and optical film (Abstract).  The content of the fluorine-containing copolymer is preferably 0.01 to 5.0 mass% based on a total solid content of the composition (C21/L13-22).
KR 101576295 B1 teaches a low refractive index layer forming composition and a polarizing plate.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767